DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0370518 A1.


Election/Restrictions
Applicant’s amendment to claims and arguments submitted on p.9 – 12 has been fully considered. Applicant’s amendment to claims does overcome the restriction requirement set forth in the previous Office Action mailed on 09/23/2020. The corresponding restriction requirement is withdrawn.

The amendment filed on 11/18/2020 has been entered:
Claim 1 – 30 remain pending in the application.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are:
Limitation “means for storing” in claim 22;
Limitation “means for sensing ultrasound” in claim 22;
Limitation “means for controlling” in claim 22, 23, 25, 27 and 28. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding limitation “means for storing” in claim 22, the corresponding structural disclosure in the specification of present application is recited as: “memory 110 and/or memory 740 may provide means for storing data associated with the operation of the mobile devices and/or ultrasonic fingerprint sensors described herein” in [0088];

Regarding limitation “means for sensing ultrasound” in claim 22, the corresponding structural disclosure in the specification of present application is recited as: “Sensor subsystem 106, sensors 760 and/or ultrasonic fingerprint sensor 10 may provide means for sensing ultrasound as well as means for transmitting acoustic energy toward a finger of a user and for receiving one or more reflections of ultrasonic energy from the finger” in [0088];

Regarding limitation “means for controlling” in claim 22, 23, 25, 27 and 28, the corresponding structural disclosure in the specification of present application is recited as: “Controller 104, applications module 108, control electronics 50, sensor controller 51, processor 711, and/or DSP 712 may provide means for controlling the operation of the mobile device, the ultrasonic fingerprint sensor, and/or the blocks of the methods described herein” in [0088].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 11, 19 – 21, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the ultrasonic fingerprint sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the bandpass filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no “bandpass filter” introduced in claim 2 and claim 1 which claim 10 is directly or indirectly dependent on.

The term "approximately 40 cycles per minute" and “approximately 200 cycles per minute” in claim 10 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “the internal organ is a heart, and the predetermined range is selected to have a 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable limit value.

Claim 11 recites the limitation "the bandpass filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no “bandpass filter” introduced in claim 2 and claim 1 which claim 11 is directly or indirectly dependent on.

The term "approximately 9 cycles per minute" and “approximately 40 cycles per minute” in claim 11 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “the internal organ is human lungs, and the predetermined range is selected to have a lower limit of 8 breaths per minute (or 8 cycles per minute) and an upper limit of 40 breaths per minute (or 40 cycles per minute)” in [0044]. Applicant fails to disclosure the standard or range to define the term “approximately”. It is unclear what value for the 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable limit value.

Regarding limitation “a plurality of locations” in claim 19 line 5, it is unclear the above locations are the newly introduced different locations or the same plurality of locations introduced in claim 18 line 3, since claim 19 is dependent on claim 18.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as the same plurality of locations introduced in claim 18 line 3.

Claim 20 recites the limitation "the bandpass filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no “bandpass filter” introduced in claim 13 and claim 12 which claim 20 is directly or indirectly dependent on.

The term "approximately 40 cycles per minute" and “approximately 200 cycles per minute” in claim 20 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “the internal organ is a heart, and the predetermined range is selected to have a 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable limit value.

Claim 21 recites the limitation "the bandpass filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no “bandpass filter” introduced in claim 13 and claim 12 which claim 21 is directly or indirectly dependent on.

The term "approximately 9 cycles per minute" and “approximately 40 cycles per minute” in claim 21 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “the internal organ is human lungs, and the predetermined range is selected to have a lower limit of 8 breaths per minute (or 8 cycles per minute) and an upper limit of 40 breaths per minute (or 40 cycles per minute)” in [0044]. Applicant fails to disclosure the standard or range to define the term “approximately”. It is unclear what value for the 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable limit value.

Claim 29 recites the limitation "the bandpass filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no “bandpass filter” introduced in claim 23 and claim 22 which claim 29 is directly or indirectly dependent on.

The term "approximately 40 cycles per minute" and “approximately 200 cycles per minute” in claim 29 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “the internal organ is a heart, and the predetermined range is selected to have a lower limit of 40 beats per minute (or 40 cycles per minute) and an upper limit of 200 beats per minute (or 200 cycles per minute)” in [0044]. Applicant fails to disclosure the standard or range to define the term “approximately”. It is unclear what value for the lower or higher limit of bandpass filter can be considered as “approximately” 40 or 200 cycles per minute.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable limit value.

Claim 30 recites the limitation "the bandpass filter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no “bandpass filter” introduced in claim 23 and claim 22 which claim 30 is directly or indirectly dependent on.

The term "approximately 9 cycles per minute" and “approximately 40 cycles per minute” in claim 30 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “the internal organ is human lungs, and the predetermined range is selected to have a lower limit of 8 breaths per minute (or 8 cycles per minute) and an upper limit of 40 breaths per minute (or 40 cycles per minute)” in [0044]. Applicant fails to disclosure the standard or range to define the term “approximately”. It is unclear what value for the lower or higher limit of bandpass filter can be considered as “approximately” 8 or 40 cycles per minute.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable limit value.

Therefore, claim 1, 10, 11, 19 – 21, 29, 30 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5, 6, 12, 13, 16, 17, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2014/0219521 A1; published on 08/07/2014) (hereinafter "Schmitt") in view of Schneider et al. (US 6,296,610 B1; published on 10/02/2001) (hereinafter "Schneider").

Regarding claim 1, Schmitt teaches a method ("From the foregoing description it will be apparent that there has been provided an improved … methods …" [0092]) comprising:
operating the ultrasonic fingerprint sensor with a controller to transmit acoustic energy ("… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]) at a first frequency toward a surface of a finger ("… operable in a first mode for producing first data representative of a fingerprint image …" [0009]; first frequency is the inherent parameter for operating ultrasound device);
operating the ultrasonic fingerprint sensor to capture a first snapshot of one or more reflections of the acoustic energy ("… and configured to control reception of signal from, the sensor array 10 via the processor 13, the controller 16 …" [0076]) at the first frequency from the surface of the finger ("… operable in a first mode for producing first data representative of a fingerprint image …" [0009]; first frequency is the inherent parameter for operating ultrasound device);
storing in a memory of the device ("… to obtain biometric data which may then be stored in a memory 14." [0030]), a plurality of first measurements from the first snapshot ("Biometric data can include one or more fingerprint images, and/or one or more 
repeatedly operating the ultrasonic fingerprint sensor over a window of time to ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]):
transmit acoustic energy toward the surface of the finger ("… a transmit aperture 41 is selected by processor 13 to form a transmit beam or pulse 46 …" [0048]; "… thereby focusing transmit beam 46 along the intended volume 48 of that may contain the object or structure of interest, such as a blood vessel 50." [0049]; "After transmit beam 46 is launched into the tissue of the finger 30 ..." [0050]; to be launched into tissue, the beam must be transmitted toward the surface of the finger, this is inherent physical property of mechanical beam propagation), the acoustic energy being transmitted at a second frequency ("… operable in … a second mode for producing second data representative of least one three-dimensional image of subcutaneous tissue structure{s}, such as or bone or vascular …" [0009]; second frequency is the inherent parameter for operating ultrasound device); and
capture a sequence of sets ("FIG. 7A shows an example of the receive aperture 42 selected by processor 13 to receive beam or pulse 49 ..." [0051]; "… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]), each set comprising one or more second snapshots of one or more reflections of the acoustic energy at the different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates associated with that scan aperture 40." [0054]; second frequency is the inherent parameter for operating ultrasound device); and
storing in said memory, a plurality of second measurements from each second snapshot in said each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]).
Schmitt fails to explicitly teach that the second frequency is lower than the first frequency.
However, in the same field of endeavor, Schneider teaches operating the ultrasonic fingerprint sensor with a controller to transmit acoustic energy at a first frequency toward a surface of a finger ("A high frequency transducer of approximately 30 MHz, with an aperture of approximately 0.180″ and a focal length of approximately 0.25″ can be used for fingerprint imaging." Col.12, Ln.3 – 17);
transmit acoustic energy toward the surface of the finger, the acoustic energy being transmitted at a second frequency ("A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning that was targeted at artifacts other than the fingerprint structure." Col.12, Ln.3 - 17) that is lower than the first frequency (15 MHz is lower than 30 MHz).


Regarding claim 2, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 1, and Schmitt further teaches determining whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in one or more of said each plurality of second measurements ("… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).

Regarding claim 5, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 1, and Schneider further teaches wherein: the second frequency is half of the first frequency ("A high frequency transducer of approximately 30 MHz ... can be used for fingerprint imaging ... A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning ..." Col.12, Ln.3 - 17; 15 MHz is half of 30 MHz).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).

Regarding claim 6, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 2, and Schmitt further teaches wherein the determining comprises: applying a low pass filter to each second snapshot, to obtain a plurality of spatially filtered measurements ("Although the scan aperture 40 is described as being fixed in size along x and y dimensions, a search for subcutaneous features using a variable aperture may be used … Identified areas may be identified by have pixel values {or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation,  this process is equivalent to low-pass filtering in the art of signal processing).

Regarding claim 12, Schmitt teaches an apparatus ("… a schematic diagram of a piezoelectric identification device 9 according to the present invention is shown." [0029]) comprising:
a memory ("… a memory 14." [0030]);
an ultrasonic fingerprint sensor ("… to enable all sensing operations by sensor array 10 as described herein, including at least fingerprint imaging …" [0036]); and
a controller ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "controller") coupled to the memory ("Memory 14, a signal generator 12, a controller 16 and a signal processor 76 arc also electronically attached to the bus and addressable by the processor 13, via the bus 70." [0075]) and the ultrasonic fingerprint sensor ("… the sensor array 10 via the processor 13, the controller 16 ..." [0076]); 
wherein the controller ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "controller") is configured to:
operate the ultrasonic fingerprint sensor to transmit acoustic energy ("… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]) at a first frequency toward a surface of a finger ("… operable in a first mode for producing first data representative of a fingerprint image …" [0009]; first frequency is the inherent parameter for operating ultrasound device);
operate the ultrasonic fingerprint sensor to capture a first snapshot of one or more reflections of the acoustic energy ("… and configured to control reception of signal 
store in the memory ("… to obtain biometric data which may then be stored in a memory 14." [0030]), a plurality of first measurements from the first snapshot ("Biometric data can include one or more fingerprint images, and/or one or more ultrasound images of subcutaneous structures of the finger, subcutaneous tissue parameter{s} ..." [0030]);
repeatedly operate the ultrasonic fingerprint sensor over a window of time ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]) to:
transmit acoustic energy toward the surface of the finger ("… a transmit aperture 41 is selected by processor 13 to form a transmit beam or pulse 46 …" [0048]; "… thereby focusing transmit beam 46 along the intended volume 48 of that may contain the object or structure of interest, such as a blood vessel 50." [0049]; "After transmit beam 46 is launched into the tissue of the finger 30 ..." [0050]; to be launched into tissue, the beam must be transmitted toward the surface of the finger, this is inherent physical property of mechanical beam propagation), the acoustic energy being transmitted at a second frequency ("… operable in … a second mode for producing second data representative of least one three-dimensional image of subcutaneous 
capture a sequence of sets ("FIG. 7A shows an example of the receive aperture 42 selected by processor 13 to receive beam or pulse 49 ..." [0051]; "… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]), each set comprising one or more second snapshots of one or more reflections of the acoustic energy at the second frequency from one or more depths within the finger ("The delay in time of the combined output signal from beam former 53 over the sampling interval represents distance from the sensor array 10, and the amplitude or value 54 of the signal at different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates associated with that scan aperture 40." [0054]; second frequency is the inherent parameter for operating ultrasound device); and
store in the memory, a plurality of second measurements from each second snapshot in said each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]).
Schmitt fails to explicitly teach that the second frequency is lower than the first frequency.
However, in the same field of endeavor, Schneider teaches to operate the ultrasonic fingerprint sensor to transmit acoustic energy at a first frequency toward a 
transmit acoustic energy toward the surface of the finger, the acoustic energy being transmitted at a second frequency ("A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning that was targeted at artifacts other than the fingerprint structure." Col.12, Ln.3 - 17) that is lower than the first frequency (15 MHz is lower than 30 MHz).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).

Regarding claim 13, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 12, and Schmitt further teaches wherein the controller is further configured to: determine whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in one or more of said each plurality of second measurements ("… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).

Regarding claim 16, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 12, and Schneider further teaches wherein: the second frequency is half of the first frequency ("A high frequency transducer of approximately 30 MHz ... can be used for fingerprint imaging ... A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning ..." Col.12, Ln.3 - 17; 15 MHz is half of 30 MHz).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).

or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation,  this process is  equivalent to low-pass filtering in the art of signal processing).

Regarding claim 22, Schmitt teaches an apparatus ("… a schematic diagram of a piezoelectric identification device 9 according to the present invention is shown." [0029]) comprising:
means for storing ("… a memory 14." [0030]);
means for sensing ultrasound ("… to enable all sensing operations by sensor array 10 as described herein, including at least fingerprint imaging, and three-dimensional ultrasound imaging." [0036]); and
means for controlling ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "means for controlling") coupled to the means for sensing ultrasound ("… the sensor array 10 via the processor 13, the controller 16 ..." [0076]); 

operate the means for sensing ultrasound to transmit acoustic energy ("… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]) at a first frequency toward a surface of a finger ("… operable in a first mode for producing first data representative of a fingerprint image …" [0009]; first frequency is the inherent parameter for operating ultrasound device);
operate the means for sensing ultrasound to capture a first snapshot of one or more reflections of the acoustic energy ("… and configured to control reception of signal from, the sensor array 10 via the processor 13, the controller 16 …" [0076]) at the first frequency from the surface of the finger ("… operable in a first mode for producing first data representative of a fingerprint image …" [0009]; first frequency is the inherent parameter for operating ultrasound device);
store in the means for storing ("… to obtain biometric data which may then be stored in a memory 14." [0030]), a plurality of first measurements from the first snapshot ("Biometric data can include one or more fingerprint images, and/or one or more ultrasound images of subcutaneous structures of the finger, subcutaneous tissue parameter{s} ..." [0030]);
repeatedly operate the means for sensing ultrasound over a window of time ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]) to:

capture a sequence of sets ("FIG. 7A shows an example of the receive aperture 42 selected by processor 13 to receive beam or pulse 49 ..." [0051]; "… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]),
each set comprising one or more second snapshots of one or more reflections of the acoustic energy at the second frequency from one or more depths within the finger ("The delay in time of the combined output signal from beam former 53 over the sampling interval represents distance from the sensor array 10, and the amplitude or value 54 of the signal at different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates 
store in the means for storing, a plurality of second measurements from each second snapshot in said each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]).
Schmitt fails to explicitly teach that the second frequency is lower than the first frequency.
However, in the same field of endeavor, Schneider teaches to operate the means for sensing ultrasound to transmit acoustic energy at a first frequency toward a surface of a finger ("A high frequency transducer of approximately 30 MHz, with an aperture of approximately 0.180″ and a focal length of approximately 0.25″ can be used for fingerprint imaging." Col.12, Ln.3 – 17);
transmit acoustic energy toward the surface of the finger, the acoustic energy being transmitted at a second frequency ("A second transducer of similar physical characteristics but reduced in frequency to approximately 15 MHz can be used for the subdermal scanning that was targeted at artifacts other than the fingerprint structure." Col.12, Ln.3 - 17) that is lower than the first frequency (15 MHz is lower than 30 MHz).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in 

Regarding claim 23, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 22, and Schmitt further teaches wherein the means for controlling is further configured to: determine whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in one or more of said each plurality of second measurements ("… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).

Regarding claim 26, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 22, and Schneider further teaches wherein: the second frequency is 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the two modes of ultrasound transmitting as taught by Schmitt with the two modes of ultrasound transmitting at specific frequency as taught by Schneider. Doing so would make it possible to result "in higher processing throughputs, greater accuracy, and lower system complexity, which in turn results in reduced system cost" (see Schneider; Col.4, Ln.23 - 41).

Regarding claim 27, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 23, and Schmitt further teaches wherein presence of the signal is determined by configuration of the means for controlling to: apply a low pass filter to each second snapshot, to obtain a plurality of spatially filtered measurements ("Although the scan aperture 40 is described as being fixed in size along x and y dimensions, a search for subcutaneous features using a variable aperture may be used … Identified areas may be identified by have pixel values {or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation,  this process is  equivalent to low-pass filtering in the art of signal processing).


Claim 3, 4, 7, 10, 14, 15, 18, 20, 24, 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Schneider, as applied in claim 1, 12 and 22 respectively, and further in view of Lee (US 2015/0374240 A1; published on 12/31/2015).

Regarding claim 3, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 1, except wherein: the window of time has a duration of at least 3 seconds.
However, in the same field of endeavor, Lee teaches wherein: the window of time has a duration of at least 3 seconds ("In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 4, Schmitt in view of Schneider and Lee teaches all claim limitations, as applied in claim 3, and Lee further teaches increasing the duration, when no signal is found by the determining based on the plurality of second measurements generated in the window of time ("The duration of a window should be sufficient to capture the frequency characteristic by encompassing two or more peaks at the lowest expected heart rate, corresponding to the longest heartbeat period. For example, if the lowest expected heart rate is 30 beats per minute (bpm), corresponding to a period of 2 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 7, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 6, and Schmitt further teaches wherein a plurality of temporal sequences, which are formed by the spatially filtered measurements indexed by time ("... locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded and analyzed to determine a pattern of motion ..." 
Schmitt in view of Schneider fails to explicitly teach the determining further comprises: applying a bandpass filter, to each temporal sequence in the plurality of temporal sequences, to obtain a bandpass filtered sequence for each location sampled in the finger, each bandpass filtered sequence being generated at least by removing any signal that oscillates in time below a lower limit or above an upper limit.
However, in the same field of endeavor, Lee teaches the determining further comprises: applying a bandpass filter, to each temporal sequence in the plurality of temporal sequences, to obtain a bandpass filtered sequence for each location sampled in the finger ("FIG. 4H depicts an example spectrum 460 of a time-domain signal from a heart rate sensor, consistent with step 302 of FIG. 3A … The PDF has a shape with a maximum value at the frequency or heart rate of cv1 in this example, and lower values corresponding to the sloping sides of the PDF. A peak which is frequency-aligned with the lower values of the PDF can be attenuated such as by multiplying the amplitude of the peak with a value of the PDF evaluated at the frequency of the peak." [0079]; the PDF in calculating hear rate is digitally equivalent to the bandpass filter in the area of signal processing), each bandpass filtered sequence being generated at least by removing any signal that oscillates in time below a lower limit or above an upper limit ("In this example, the PDF is zero for frequencies less than 30 bpm and greater than 220 bpm …" [0071]).


Regarding claim 10, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 2, and Schmitt further teaches wherein: the internal organ is a heart ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]).
Schmitt in view of Schneider fails to explicitly teach the lower limit of the bandpass filter is approximately 40 cycles per minute; and the upper limit of the bandpass filter is approximately 200 cycles per minute.
However, in the same field of endeavor, Lee teaches wherein: the internal organ is a heart ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
the lower limit of the bandpass filter is approximately 40 cycles per minute; and the upper limit of the bandpass filter is approximately 200 cycles per minute (see 112b rejection; "In this example, the PDF is zero for frequencies less than 30 bpm and greater than 220 bpm …" [0071]; the PDF in calculating hear rate is digitally equivalent to the bandpass filter in the area of signal processing).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught 

Regarding claim 14, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 12, except wherein: the window of time has a duration of at least 3 seconds.
However, in the same field of endeavor, Lee teaches wherein: the window of time has a duration of at least 3 seconds ("In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 15, Schmitt in view of Schneider and Lee teaches all claim limitations, as applied in claim 14, and Lee further teaches wherein the controller is further configured to: increase the duration, when no signal is found based on the plurality of second measurements generated in the window of time ("The duration of a window should be sufficient to capture the frequency characteristic by encompassing two or more peaks at the lowest expected heart rate, corresponding to the longest heartbeat period. For example, if the lowest expected heart rate is 30 beats per minute (bpm), corresponding to a period of 2 seconds, the window should be at least 2 seconds. In practice, the window can be longer, such as 5-6 seconds, to accurately In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 18, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 17, and Schmitt further teaches wherein a plurality of temporal sequences, which are formed by the spatially filtered measurements indexed by time ("... locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded and analyzed to determine a pattern of motion ..." [0083]), correspond to a plurality of locations within the finger ("With respect to vascular and bone structures, location coordinates of points along an outer surface and/or a 
Schmitt in view of Schneider fails to explicitly teach determination of the presence of the signal comprises configuration of the controller to: apply a bandpass filter, to each temporal sequence in the plurality of temporal sequences, to obtain a bandpass filtered sequence for each location sampled in the finger, each bandpass filtered sequence being generated at least by removing any signal that oscillates in time below a lower limit or above an upper limit.
However, in the same field of endeavor, Lee teaches determination of the presence of the signal comprises configuration of the controller to: apply a bandpass filter, to each temporal sequence in the plurality of temporal sequences, to obtain a bandpass filtered sequence for each location sampled in the finger ("FIG. 4H depicts an example spectrum 460 of a time-domain signal from a heart rate sensor, consistent with step 302 of FIG. 3A … The PDF has a shape with a maximum value at the frequency or heart rate of cv1 in this example, and lower values corresponding to the sloping sides of the PDF. A peak which is frequency-aligned with the lower values of the PDF can be attenuated such as by multiplying the amplitude of the peak with a value of the PDF evaluated at the frequency of the peak." [0079]; the PDF in calculating hear rate is digitally equivalent to the bandpass filter in the area of signal processing), each bandpass filtered sequence being generated at least by removing any signal that oscillates in time below a lower limit or above an upper limit ("In this example, the PDF is zero for frequencies less than 30 bpm and greater than 220 bpm …" [0071]).


Regarding claim 20, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 12, and Schmitt further teaches wherein: the internal organ is a heart ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]).
Schmitt in view of Schneider fails to explicitly teach the lower limit of the bandpass filter is approximately 40 cycles per minute; and the upper limit of the bandpass filter is approximately 200 cycles per minute.
However, in the same field of endeavor, Lee teaches wherein: the internal organ is a heart ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
the lower limit of the bandpass filter is approximately 40 cycles per minute; and the upper limit of the bandpass filter is approximately 200 cycles per minute (see 112b rejection; "In this example, the PDF is zero for frequencies less than 30 bpm and greater than 220 bpm …" [0071]; the PDF in calculating hear rate is digitally equivalent to the bandpass filter in the area of signal processing).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught 

Regarding claim 24, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 22, except wherein: the window of time has a duration of at least 3 seconds.
However, in the same field of endeavor, Lee teaches wherein: the window of time has a duration of at least 3 seconds ("In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 25, Schmitt in view of Schneider and Lee teaches all claim limitations, as applied in claim 24, and Lee further teaches wherein the means for controlling is further configured to: increase the duration, when no signal is found based on the plurality of second measurements generated in the window of time ("The duration of a window should be sufficient to capture the frequency characteristic by encompassing two or more peaks at the lowest expected heart rate, corresponding to the longest heartbeat period. For example, if the lowest expected heart rate is 30 beats per minute (bpm), corresponding to a period of 2 seconds, the window should be at least 2 seconds. In practice, the window can be longer, such as 5-6 seconds, to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 28, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 27, Schmitt further teaches wherein a plurality of temporal sequences, which are formed by the spatially filtered measurements indexed by time ("... locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded and analyzed to determine a pattern of motion ..." [0083]), correspond to a plurality of locations within the finger ("With respect to vascular and bone structures, location coordinates of points along an outer surface and/or a center 
Schmitt in view of Schneider fails to explicitly teach determination of the presence of the signal comprises configuration of the means for controlling to: apply a bandpass filter, to each temporal sequence in the plurality of temporal sequences, to obtain a bandpass filtered sequence for each location sampled in the finger, each bandpass filtered sequence being generated at least by removing any signal that oscillates in time below a lower limit or above an upper limit.
However, in the same field of endeavor, Lee teaches determination of the presence of the signal comprises configuration of the means for controlling to: apply a bandpass filter, to each temporal sequence in the plurality of temporal sequences, to obtain a bandpass filtered sequence for each location sampled in the finger ("FIG. 4H depicts an example spectrum 460 of a time-domain signal from a heart rate sensor, consistent with step 302 of FIG. 3A … The PDF has a shape with a maximum value at the frequency or heart rate of cv1 in this example, and lower values corresponding to the sloping sides of the PDF. A peak which is frequency-aligned with the lower values of the PDF can be attenuated such as by multiplying the amplitude of the peak with a value of the PDF evaluated at the frequency of the peak." [0079]; the PDF in calculating hear rate is digitally equivalent to the bandpass filter in the area of signal processing), each bandpass filtered sequence being generated at least by removing any signal that oscillates in time below a lower limit or above an upper limit ("In this example, the PDF is zero for frequencies less than 30 bpm and greater than 220 bpm …" [0071]).


Regarding claim 29, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 22, and Schmitt further teaches wherein: the internal organ is a heart ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]).
Schmitt in view of Schneider fails to explicitly teach the lower limit of the bandpass filter is approximately 40 cycles per minute; and the upper limit of the bandpass filter is approximately 200 cycles per minute.
However, in the same field of endeavor, Lee teaches wherein: the internal organ is a heart ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
the lower limit of the bandpass filter is approximately 40 cycles per minute; and the upper limit of the bandpass filter is approximately 200 cycles per minute (see 112b rejection; "In this example, the PDF is zero for frequencies less than 30 bpm and greater than 220 bpm …" [0071]; the PDF in calculating hear rate is digitally equivalent to the bandpass filter in the area of signal processing).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught .


Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Schneider and Lee, as applied in claim 7 and 18 respectively, and further in view of Hamilton (US 2015/0023561 A1; published on 01/22/2015).

Regarding claim 8, Schmitt in view of Schneider and Lee teaches all claim limitations, as applied in claim 7, except wherein the determining further comprises: computing a statistical variance of each bandpass filtered sequence generated by the bandpass filter; ranking the plurality of locations in the finger, based on the statistical variance of the bandpass filtered sequences generated by the bandpass filter; and selecting a group of locations which have the highest statistical variances in the plurality of locations.
However, in the same field of endeavor, Hamilton teaches wherein the determining further comprises: computing a statistical variance of each bandpass filtered sequence generated by the bandpass filter ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]); 
ranking the plurality of locations in the finger, based on the statistical variance of the bandpass filtered sequences generated by the bandpass filter ("The data quality 
selecting a group of locations which have the highest statistical variances in the plurality of locations ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).

Regarding claim 19, Schmitt in view of Schneider and Lee teaches all claim limitations, as applied in claim 18, except wherein the determination further comprises configuration of the controller to: compute a statistical variance of each bandpass filtered sequence generated by the bandpass filter; rank a plurality of locations in the finger, based on the statistical variance of the bandpass filtered sequences generated by the bandpass filter; and select a group of locations which have the highest statistical variances in the plurality of locations.
However, in the same field of endeavor, Hamilton teaches wherein the determination further comprises configuration of the controller to: compute a statistical 
rank a plurality of locations in the finger, based on the statistical variance of the bandpass filtered sequences generated by the bandpass filter ("The data quality metric {DQM} is preferably calculated from a parameter{s} of the speckle tracking method and is more preferably the DQI described above. The DQI is preferably represented on a 0.0 to 1.0 scale where 0.0 represents low quality data and 1.0 represents high quality data." [0023]); and 
select a group of locations which have the highest statistical variances in the plurality of locations ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Schneider, Lee and Hamilton, as applied in claim 8, and further in view of Evans et al. (US 5,417,215; published on 05/23/1995) (hereinafter "Evans").

Regarding claim 9, Schmitt in view of Schneider, Lee and Hamilton teaches all claim limitations, as applied in claim 8, and Lee further teaches wherein the determining further comprises: applying a Fourier transform to each temporal sequence corresponding to each location in the group, to obtain a group of frequency domain vectors ("Step 302 involves calculating a spectrum {frequency-domain signal} of the time-domain signal such as by using the Fast Fourier Transform {FFT}." [0045]); 
identifying a peak in the single frequency domain vector ("Step 303 involves detecting one or more peaks in the spectrum. Step 304 involves discarding peaks having an amplitude which does not exceed a threshold." [0045]); and
using the peak to track a new peak in the frequency domain based at least partially on additional measurements in one or more newly captured second snapshots ("The inputs to the model which are used to determine the PDF can include previous values of heart rate and associated confidence levels, energy expenditure rate {e.g., a current rate} …" [0053]),
using a second incremental frequency which is an order of magnitude smaller than a first incremental frequency used in the Fourier transform ("A probability density function PDF{HR} is, e.g., a function of a continuous random variable {e.g., heart rate or HR} that describes the relative likelihood or probability for the random variable to take on a given value." [0069]; this broadest reasonable interpretation is consistent with the MPEP 2111).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).
Schmitt in view of Schneider, Lee and Hamilton fails to explicitly teach combining the group of frequency domain vectors into a single frequency domain vector.
However, in the same field of endeavor, Evans teaches combining the group of frequency domain vectors into a single frequency domain vector ("Averaging of the relative Fourier energies in selected frequency bands, as performed on the relative Fourier energies at 106, may be done in order to further reduce the effects of random fluctuations or variations among sites in a suitable small region of interest ..." Col.6, Ln.65 - Col.7, Ln.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the signal processing of Fourier energies among sites as taught by Evans. Doing so would make it possible to "reduce the effects of random fluctuations or variations among sites in a suitable small region of interest" (see Evans; Col.6, Ln.65 - Col.7, Ln.2).


Claim 11, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Schneider, as applied in claim 2, 13 and 23 respectively, and further in view of Chang et al. (US 2018/0360329 A1; priority date on 05/31/2016) (hereinafter "Chang").

Regarding claim 11, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 2, except wherein: the internal organ is lungs; the lower limit of the bandpass filter is approximately 8 cycles per minute; and the upper limit of the bandpass filter is approximately 40 cycles per minute.
However, in the same field of endeavor, Chang teaches wherein: the internal organ is lungs ("… so as to obtain the signal related to the respiration rate …" [0043]); 
the lower limit of the bandpass filter is approximately 8 cycles per minute; and the upper limit of the bandpass filter is approximately 40 cycles per minute (see 112b rejection; "The signal is then filtered by the filter so the signal with out-of-range frequency {the frequency of normal respiration might be within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 0.066 Hz and 0.72 Hz." [0041]; 0.066Hz is 3.96 cycles per minute and 0.72Hz is 43.2 cycles per minute).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).


However, in the same field of endeavor, Chang teaches wherein: the internal organ is lungs ("… so as to obtain the signal related to the respiration rate …" [0043]); 
the lower limit of the bandpass filter is approximately 8 cycles per minute; and the upper limit of the bandpass filter is approximately 40 cycles per minute (see 112b rejection; "The signal is then filtered by the filter so the signal with out-of-range frequency {the frequency of normal respiration might be within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 0.066 Hz and 0.72 Hz." [0041]; 0.066Hz is 3.96 cycles per minute and 0.72Hz is 43.2 cycles per minute).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).

Regarding claim 30, Schmitt in view of Schneider teaches all claim limitations, as applied in claim 23, except wherein: the internal organ is lungs; the lower limit of the bandpass filter is approximately 8 cycles per minute; and the upper limit of the bandpass filter is approximately 40 cycles per minute.

the lower limit of the bandpass filter is approximately 8 cycles per minute; and the upper limit of the bandpass filter is approximately 40 cycles per minute (see 112b rejection; "The signal is then filtered by the filter so the signal with out-of-range frequency {the frequency of normal respiration might be within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 0.066 Hz and 0.72 Hz." [0041]; 0.066Hz is 3.96 cycles per minute and 0.72Hz is 43.2 cycles per minute).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793             

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793